Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered December 19, 1983, convicting him of robbery in the first degree (two counts), and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues on appeal that his conviction of the crime of criminal use of a firearm in the first degree (see, Penal Law § 265.09 [1]) cannot be permitted to stand together with his conviction of two counts of robbery in the first degree (see, Penal Law § 160.15 [2]). However, since the issue is being raised for the first time on appeal, modification of the judgment under review is not warranted as a matter of law (see, People v Griffin, 114 AD2d 756, 757, lv denied 67 NY2d 762; People v Sharon, 105 AD2d 1161; People v Bones, 103 AD2d 1012). Under the circumstances of this case, we see no reason to reach this issue in the interest of justice.
The remainder of the defendant’s contentions have been examined and are found to be without merit. Thompson, J. P., Brown, Neihoff and Spatt, JJ., concur.